Citation Nr: 0944516	
Decision Date: 11/23/09    Archive Date: 12/04/09

DOCKET NO.  07-30 524	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, 
Missouri


THE ISSUE

Entitlement to an initial evaluation in excess of 30 percent 
for posttraumatic stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

C. J. Houbeck, Associate Counsel




INTRODUCTION

The Veteran served on active duty from March 1969 to February 
1971.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an August 2006 Regional Office (RO) in 
St. Louis, Missouri rating decision, which granted service 
connection for PTSD and assigned a 30 percent rating, 
effective February 2, 2006. 

The record reflects that after the statement of the case 
(SOC) the Veteran submitted additional relevant evidence to 
the Board.  No subsequent supplemental statement of the case 
(SSOC) was issued, but this is not necessary because the 
evidence was accompanied by a waiver of initial review by the 
agency of original jurisdiction in accordance with 38 C.F.R. 
§ 20.1304 (2009).


FINDING OF FACT

The Veteran's PTSD primarily results in nightmares, 
difficulty sleeping, intrusive thoughts, constricted affect, 
feelings of anger, exaggerated startle response, depression, 
irritability, concentration and memory problems, and some 
impairment of relationships with others, all resulting in 
moderate social and occupational impairment.


CONCLUSION OF LAW

The criteria for a disability rating greater than 30 percent 
for PTSD have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 
2002 & Supp. 2009); 38 C.F.R. §§ 3.321, 4.1, 4.2, 4.3, 4.7, 
4.10, 4.130, DC 9411 (2009).




REASONS AND BASES FOR FINDING AND CONCLUSION

The Board has thoroughly reviewed all the evidence in the 
Veteran's claims folder.  Although the Board has an 
obligation to provide reasons and bases supporting this 
decision, there is no need to discuss, in detail, all the 
evidence submitted by or on behalf of the Veteran.  See 
Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) 
(the Board must review the entire record, but does not have 
to discuss each piece of evidence).  The analysis below 
focuses on the most salient and relevant evidence and on what 
this evidence shows, or fails to show, on the claim.  The 
Veteran must not assume that the Board has overlooked pieces 
of evidence that are not explicitly discussed herein.  See 
Timberlake v. Gober, 14 Vet. App. 122 (2000) (the law 
requires only that the Board address its reasons for 
rejecting evidence favorable to the Veteran).

The Veterans Claims Assistance Act (VCAA)

With respect to the Veteran's claim, VA has met all statutory 
and regulatory notice and duty to assist provisions.  
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 
& Supp. 2009); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) 
(2009).

Under the VCAA, when VA receives a complete or substantially 
complete application for benefits, it is required to notify 
the Veteran and his or her representative, if any, of any 
information and medical or lay evidence that is necessary to 
substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 
3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  
In Pelegrini v. Principi, 18 Vet. App. 112, 120-21 (2004) 
(Pelegrini II), the United States Court of Appeals for 
Veterans Claims (Court) held that VA must inform the Veteran 
of any information and evidence not of record (1) that is 
necessary to substantiate the claim; (2) that VA will seek to 
provide; (3) that the Veteran is expected to provide; and (4) 
request that the Veteran provide any evidence in his or her 
possession that pertains to the claim.  The requirement of 
requesting that the Veteran provide any evidence in his 
possession that pertains to the claim was eliminated by the 
Secretary during the course of this appeal.  See 73 Fed. Reg. 
23353 (final rule eliminating fourth element notice as 
required under Pelegrini II, effective May 30, 2008).  Thus, 
any error related to this element is harmless.

As to VA's duty to notify, this appeal arises from the 
Veteran's disagreement with the initial evaluation following 
the grant of service connection for PTSD.  The United States 
Court of Appeals for the Federal Circuit and the United 
States Court of Appeals for Veterans Claims (Court) have held 
that once service connection is granted the claim is 
substantiated, additional notice is not required, and any 
defect in the notice is not prejudicial.  Hartman v. 
Nicholson, 483 F.3d 1311 (Fed. Cir. 2007); Dunlap v. 
Nicholson, 21 Vet. App. 112 (2007).

Nevertheless, the Board notes that VCAA letters dated in 
March 2006 fully satisfied the duty to notify provisions.  
See 38 U.S.C.A. § 5103(a) (West 2002 & Supp. 2009); 38 C.F.R. 
§ 3.159(b)(1) (2009); Quartuccio, at 187.  The Veteran was 
advised that it was ultimately his responsibility to give VA 
any evidence pertaining to the claim.  The letters informed 
him that additional information or evidence was needed to 
support his claim, and asked him to send the information or 
evidence to VA.  See Pelegrini II, at 120-121.  One of the 
March 2006 letters also explained to the Veteran how 
disability ratings and effective dates are determined.  See 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).

The Board also concludes VA's duty to assist has been 
satisfied.  The Veteran's service treatment records are in 
the file.  The claims file indicates the Veteran has not 
sought ongoing treatment through the VA for his PTSD.  
Private treatment records identified by the Veteran have been 
associated with the claims file, to the extent possible.  The 
Veteran has at no time referenced outstanding records that he 
wanted VA to obtain or that he felt were relevant to the 
claims.

The duty to assist includes, when appropriate, the duty to 
conduct a thorough and contemporaneous examination of the 
Veteran.  Green v. Derwinski, 1 Vet. App. 121 (1991).  In 
addition, where the evidence of record does not reflect the 
current state of the Veteran's disability, a VA examination 
must be conducted.  Schafrath v. Derwinski, 1 Vet. App. 589 
(1991); 38 C.F.R. § 3.327(a) (2009).

The RO provided the Veteran appropriate VA examinations in 
August 2006 and August 2007.  The VA examination reports are 
thorough and supported by VA outpatient treatment records.  
The examinations discussed the clinical findings and the 
Veteran's reported history as necessary to rate the 
disability under the applicable rating criteria.  The 
examinations also discussed the impact of the disability on 
the Veteran's daily living.  Based on the examinations and 
the fact there is no rule as to how current an examination 
must be, the Board concludes the examinations in this case 
are adequate upon which to base a decision.  See Barr v. 
Nicholson, 21 Vet. App. 303, 312 (2007) (when VA undertakes 
to provide a VA examination or obtain a VA opinion, it must 
ensure that the examination or opinion is adequate).

As there is no indication that any failure on the part of VA 
to provide additional notice or assistance reasonably affects 
the outcome of this case, the Board finds that any such 
failure is harmless.  See Mayfield v. Nicholson, 19 Vet. App. 
103 (2005), rev'd on other grounds, Mayfield v. Nicholson, 
444 F.3d 1328 (Fed. Cir. 2006).

Increased Initial Rating

Disability ratings are assigned, under a schedule for rating 
disabilities, based on a comparison of the symptoms found to 
the criteria in the rating schedule.  38 U.S.C.A. § 1155; 
38 C.F.R. Part 4 (2009).  When evaluating a mental disorder, 
the rating agency shall consider the frequency, severity, and 
duration of psychiatric symptoms, the length of remissions, 
and the Veteran's capacity for adjustment during periods of 
remission.  The rating agency shall assign an evaluation 
based upon all the evidence of record that bears on 
occupational and social impairment, rather than solely upon 
the examiner's assessment of the level of disability at the 
moment of the examination.  When evaluating the level of 
disability from a mental disorder, the rating agency will 
consider the extent of social impairment, but shall not 
assign an evaluation solely on the basis of social 
impairment.  38 C.F.R. § 4.126 (2009).  If there is a 
question as to which evaluation to apply to the Veteran's 
disability, the higher evaluation will be assigned if the 
disability picture more nearly approximates the criteria for 
that rating.  Otherwise, the lower rating will be assigned.  
38 C.F.R. § 4.7 (2009).  

As these claims are on appeal from a decision that granted 
service connection and assigned an initial rating, "staged" 
ratings may be assigned, if warranted by the evidence.  
Fenderson v. West, 12 Vet. App. 119 (1999).  

As noted above, an August 2006 rating decision granted 
service connection for PTSD and assigned the Veteran an 
initial compensable rating of 30 percent.  The Veteran claims 
the rating does not accurately depict the severity of his 
current condition.  

The General Rating Formula for Mental Disorders provides, in 
pertinent part:

Occupational and social impairment with 
occasional decrease in work efficiency 
and intermittent periods of inability to 
perform occupational tasks (although 
generally functioning satisfactorily, 
with routine behavior, self-care and 
conversation normal), due to such 
symptoms as: depressed mood, anxiety, 
suspiciousness, panic attacks (weekly or 
less often), chronic sleep impairment, 
mild memory loss (such as forgetting 
names, directions, recent events) . . . . 
. . . . 30

Occupational and social impairment with 
reduced reliability and productivity due 
to such symptoms as: flattened affect; 
circumstantial, circumlocutory, or 
stereotyped speech; panic attacks more 
than once a week; difficulty in 
understanding complex commands; 
impairment of short- and long-term memory 
(e.g., retention of only highly learned 
material, forgetting to complete tasks); 
impaired judgment; impaired abstract 
thinking; disturbances of motivation and 
mood; difficulty in establishing and 
maintaining effective work and social 
relationships . . . . . . . . . . . . . . 
. . . . . . . . . 50

Occupational and social impairment, with 
deficiencies in most areas, such as work, 
school, family relations, judgment, 
thinking, or mood, due to such symptoms 
as: suicidal ideation; obsessional 
rituals which interfere with routine 
activities; speech intermittently 
illogical, obscure, or irrelevant; near-
continuous panic or depression affecting 
the ability to function independently, 
appropriately and effectively; impaired 
impulse control (such as unprovoked 
irritability with periods of violence); 
spatial disorientation; neglect of 
personal appearance and hygiene; 
difficulty in adapting to stressful 
circumstances (including work or a 
worklike setting); inability to establish 
and maintain effective relationships . . 
. . . . . . . . . . . . . . . . . . . . . 
. . . . . . . . . 70

Total occupational and social impairment, 
due to such symptoms as: gross impairment 
in thought processes or communication; 
persistent delusions or hallucinations; 
grossly inappropriate behavior; 
persistent danger of hurting self or 
others; intermittent inability to perform 
activities of daily living (including 
maintenance of minimal personal hygiene); 
disorientation to time or place; memory 
loss for names of close relatives, own 
occupation, or name . . . . . . . . . . . 
. . . . . . . . . . . . . . 100

38 C.F.R. § 4.130, DC 9411 (2009). 

Ratings are assigned according to the manifestation of 
particular symptoms.  However, the use of the term "such 
as" in 38 C.F.R. § 4.130 demonstrates that the symptoms 
after that phrase are not intended to constitute an 
exhaustive list, but rather are to serve as examples of the 
type and degree of the symptoms, or their effects, that would 
justify a particular rating.  Mauerhan v. Principi, 16 Vet. 
App. 436 (2002).  Accordingly, the evidence considered in 
determining the level of impairment under § 4.130 is not 
restricted to the symptoms provided in the DC.  Instead, VA 
must consider all symptoms of a Veteran's condition that 
affect the level of occupational and social impairment, 
including, if applicable, those identified in the DSM-IV 
(American Psychiatric Association:  Diagnostic and 
Statistical Manual of Mental Disorders (4th ed. 1994)).  Id.

Additionally, a Global Assessment of Functioning (GAF) score 
is often used by treating examiners to reflect the 
"psychological, social, and occupational functioning on a 
hypothetical continuum of mental health-illness."  See 
Richard v. Brown, 9 Vet. App. 266 (1996). 

GAF scores ranging between 61 and 70 reflect some mild 
symptoms (e.g., depressed mood and mild insomnia) or some 
difficulty in social, occupational, or school functioning 
(e.g., occasional truancy, or theft within the household), 
but generally functioning pretty well, and has some 
meaningful interpersonal relationships. GAF scores ranging 
from 51 to 60 reflect moderate symptoms (e.g., flat affect 
and circumstantial speech, occasional panic attacks) or 
moderate difficulty in social, occupational, or school 
functioning (e.g., few friends, conflicts with peers or co- 
workers).  Scores ranging from 41 to 50 reflect serious 
symptoms (e.g., suicidal ideation, severe obsessional 
rituals, frequent shoplifting) or any serious impairment in 
social, occupational or school functioning (e.g., no friends, 
unable to keep a job). See 38 C.F.R. § 4.130 [incorporating 
by reference the VA's adoption of the DSM-IV, for rating 
purposes].  Scores ranging from 31 to 40 reflect some 
impairment in reality testing or communication (e.g., speech 
is at times illogical, obscure, or irrelevant) or major 
impairment in several areas, such as work or school, family 
relations, judgment, thinking, or mood (e.g., depressed man 
avoids friends, neglects family, and is unable to work; child 
frequently beats up other children, is defiant at home, and 
is failing at school).

After a careful review of the record and for the reasons and 
bases expressed immediately below, the Board finds that the 
Veteran's demonstrated PTSD symptomatology does not warrant 
an evaluation greater than the currently assigned 30 percent 
rating.

The claims file does not indicate the Veteran has sought 
treatment for any psychological problems through the VA or 
private treatment provider.  Based on the Veteran's claim and 
reported stressors, he was afforded a VA examination in 
August 2006.  At that time, the Veteran reported sleep 
difficulties twice a week, with 5 to 6 hours of sleep per 
night, interrupted on occasion by nightmares.  The Veteran 
noted intrusive thoughts regarding one specific night during 
his service in Cambodia.  The Veteran noted an exaggerated 
startle response and excessive anger at least once per week.  
The Veteran claimed to experience flashbacks from his time in 
Vietnam.  He was married for 26 years to his first wife, with 
whom he had three children, and for less than 10 years to his 
current wife.  The Veteran noted a good relationship with his 
children and current wife and an adequate relationship with 
his ex-wife.  The Veteran stated that he and his wife having 
a close relationship with two couples, as well as close and 
business relationships with other farmers, veterans, and 
suppliers.  The examiner described the level of the Veteran's 
psychosocial functioning as average.  The Veteran had an 
appropriate affect, orientation, thought process and content, 
judgment, and insight, with no hallucinations, panic attacks, 
homicidal or suicidal ideation.  Grooming was appropriate and 
the Veteran had fair impulse control.  The Veteran's memory 
was normal.  The Veteran's current occupation as a farmer was 
full-time with no time lost during the previous year.  The 
examiner diagnosed the Veteran with PTSD and assigned a GAF 
score of 55.  The Veteran stated he had quit his previous job 
in railroads due to an inability to deal with people and 
problems handling the expectations of the job.  The examiner 
noted the above symptomatology was consistent with a mild 
level of impairment across the indicated areas of 
functioning.  The examiner noted the Veteran did not have 
total occupational and social impairment due to his PTSD, 
with some difficulty noted with his family but no deficits 
with respect to his work as a farmer.  There were also 
thinking and judgment problems related to the Veteran's 
anger, intrusive thoughts, and poor sleep patterns.

The Veteran was afforded a second VA examination in August 
2007.  At that time, the Veteran had a constricted affect and 
reported conflict in his primary relationship (that is, with 
his wife), social estrangement, and decreased interesting in 
participating in leisure interests.  The Veteran reported 
being married for 10 years with a "pretty good" 
relationship.  Again, the Veteran stated that he and his 
spouse had two other couples with whom they socialized 
approximately once per month and every Sunday at church.  The 
Veteran noted spending his limited leisure time on his farm, 
but described a decreased interest in previously enjoyed 
leisure activities, including hunting and canoeing.  On 
examination, the Veteran presented with a depressed mood, but 
was fully oriented with no delusions and unremarkable thought 
processes and content, judgment, and insight.  The Veteran 
denied hallucinations, inappropriate behavior, obsessive or 
ritualistic behavior, panic attacks, or homicidal or suicidal 
ideation.  The Veteran reported sleep problems, getting an 
average of about six hours per night with difficulty staying 
asleep due to becoming "startled" during sleep.  The 
Veteran had good personal hygiene and impulse control.  The 
Veteran noted severe problems with shopping and moderate 
problems with household chores and recreational activities 
due to decreased interest.  The Veteran reported 
concentration and short- and long-term memory problems.  The 
Veteran noted he had a disturbed mood more days than not 
marked by depressed affect and increased irritability, 
exacerbated by a reunion of his company with whom he served 
in Vietnam and Cambodia.  The Veteran's current occupation as 
a farmer was full-time with no time lost during the previous 
year.  The examiner diagnosed the Veteran with PTSD and 
assigned a GAF score of 49.  The examiner noted the above 
symptomatology was consistent with a moderate level of 
impairment across the indicated areas of functioning.  The 
examiner noted the Veteran did not have total occupational 
and social impairment due to his PTSD.  There was some 
difficulty noted with his family, but no deficits with 
respect to his work as a farmer.

The Board has considered the requirement of 38 C.F.R. § 4.3 
to resolve any reasonable doubt regarding the level of the 
Veteran's disability in his favor.  As noted above, the Board 
concludes that the objective medical evidence and the 
Veteran's own lay statements regarding his symptomatology 
both show a degree of disability that more nearly 
approximates a 30 percent disability rating.  See 38 C.F.R. § 
4.7.  Furthermore, while the VA examiner noted some worsening 
of the Veteran's condition between the time of the August 
2006 and August 2007 VA examinations, the Board notes the 
symptoms and manifestations shown throughout the Veteran's 
treatment essentially are consistent throughout the pendency 
of this appeal.  For this reason, staged ratings are not 
applicable.  See Fenderson, supra.   
 
The Veteran's primary PTSD symptoms include nightmares, 
difficulty sleeping, intrusive thoughts, constricted affect, 
feelings of anger, exaggerated startle response, depression, 
irritability, and concentration and memory problems.  The 
Veteran reported problems with his previous job working for 
the railroads, but no problems with his current job as a 
farmer.  During both examinations the Veteran has exhibited 
good insight, judgment, and was coherent.  The Veteran also 
denied hallucinations, inappropriate behavior, obsessive or 
ritualistic behavior, panic attacks, or homicidal or suicidal 
ideation.  The Veteran reported a "pretty good" married 
life, a good relationship with his three children, and a 
decent relationship with his ex-wife.  In addition, the 
Veteran and his wife had two couples with whom they had a 
close relationship.     
 
The Board acknowledges the assigned GAF score during the 
August 2007 VA examination was 49, which suggests a serious 
impairment of functioning.  However, the August 2007 examiner 
noted the Veteran's symptomatology resulted only in a 
moderate level of impairment of functioning.  During the 
August 2006 VA examination the Veteran was assigned a GAF 
score of 55.  As outlined above, the GAF scores and 
description of symptoms is relatively consistent and more 
nearly fits the "mild to moderate" impairment level, to 
include manifestations such as sleep disturbance, depression, 
and exaggerated startle response.  This is exactly the 
criteria for a 30 percent rating. 
 
Both VA examinations noted the Veteran did not have total 
occupational impairment.  In fact, while the Veteran may have 
had difficulty dealing with others in his previous job with 
the railroad, the two VA examinations reveal that Veteran's 
PTSD symptomatology has apparently not adversely affected his 
employment as a farmer or resulted in any missed time from 
the job.  The Board recognizes that, although the Veteran 
reported during the August 2006 and August 2007 VA 
examinations that he was employed full-time as a farmer, the 
November 2009 statement from the Veteran's representative 
indicated the Veteran was retired and employed only part-time 
as a farmer.  However, there was no suggestion the Veteran's 
reduced schedule was caused by his PTSD symptomatology.   
 
In general, while there is some evidence of social isolation, 
there is also evidence the Veteran has a stable marriage, 
with good relationships with friends, children, and work 
associates.  While the Veteran has a preference for being 
alone, it is clear from his statements that he does socialize 
with friends and family. 
 
By contrast, the Veteran does not have the symptoms 
ordinarily associated with a greater or "moderate to 
severe" social and occupational impairment, such as panic 
attacks more than once a week; circumstantial, 
circumlocutory, or stereotyped speech; difficulty in 
understanding complex commands; impaired judgment; impaired 
abstract thinking; disturbances of motivation and mood; 
difficulty in establishing and maintaining effective work and 
social relationships.  Although he has some problems with 
concentration, memory and social inhibitions, the examiner 
indicated the Veteran does have a number of friends and has a 
stable relationship with his wife.  Both examiners also 
indicated the Veteran's condition does not preclude him from 
gainful employment.  More importantly, he does not have total 
social and occupational impairment.  He does have 
deficiencies in these areas, but that is contemplated in 
ratings lower than 50 to 100 percent. 
 
Moreover, the Veteran's thought processes and speech are 
coherent, logical and intact.  He has denied any suicidal 
ideation, delusions, or hallucinations.  The Board concludes, 
even resolving any reasonable doubt in the Veteran's favor, 
his overall level of disability more nearly approximates that 
consistent with the current 30 percent rating.

Accordingly, the Board finds that the preponderance of the 
evidence is against assignment of rating greater than 30 
percent.  As noted above, the Veteran's PTSD has had some 
influence on his social and occupational relationships, but 
that the Veteran remains employable and has friends, a stable 
marriage, and is employed full-time.  In addition, the 
Veteran's PTSD has not markedly impaired his long-term 
speech, judgment, or abstract thinking.  He has never 
exhibited impairment in thought processes or communication.  
The Veteran has denied hallucinations, inappropriate 
behavior, obsessive or ritualistic behavior, panic attacks, 
or homicidal or suicidal ideation.  Therefore, a higher 
rating is not warranted.

Extraschedular

The Board also has considered whether the Veteran is entitled 
to a greater level of compensation on an extraschedular 
basis.  Ordinarily, the VA Schedule will apply unless there 
are exceptional or unusual factors which would render 
application of the schedule impractical.  See Fisher v. 
Principi, 4 Vet. App. 57, 60 (1993).

According to the regulation, an extraschedular disability 
rating is warranted based upon a finding that the case 
presents such an exceptional or unusual disability picture 
with such related factors as marked interference with 
employment or frequent periods of hospitalization that would 
render impractical the application of the regular schedular 
standards.  See 38 C.F.R. § 3.321(b)(1) (2009).  An 
exceptional case is said to include such factors as marked 
interference with employment or frequent periods of 
hospitalization as to render impracticable the application of 
the regular schedular standards.  See Fanning v. Brown, 4 
Vet. App. 225, 229 (1993).

Under Thun v. Peake, 22 Vet App 111 (2008), there is a three-
step inquiry for determining whether a veteran is entitled to 
an extraschedular rating.  First, the Board must first 
determine whether the evidence presents such an exceptional 
disability picture that the available schedular evaluations 
for that service-connected disability are inadequate.  
Second, if the schedular evaluation does not contemplate the 
Veteran's level of disability and symptomatology and is found 
inadequate, the Board must determine whether the Veteran's 
disability picture exhibits other related factors such as 
those provided by the regulation as "governing norms."  
Third, if the rating schedule is inadequate to evaluate a 
veteran's disability picture and that picture has attendant 
thereto related factors such as marked interference with 
employment or frequent periods of hospitalization, then the 
case must be referred to the Under Secretary for Benefits or 
the Director of the Compensation and Pension Service to 
determine whether, to accord justice, the Veteran's 
disability picture requires the assignment of an 
extraschedular rating.

With respect to the first prong of Thun, the evidence in this 
case does not show such an exceptional disability picture 
that the available schedular evaluation for the service-
connected PTSD is inadequate.  A comparison between the level 
of severity and symptomatology of the Veteran's PTSD 
disability with the established criteria shows that the 
rating criteria reasonably describe the Veteran's disability 
level and symptomatology.

The Board further observes that, even if the available 
schedular evaluation for the disability is inadequate (which 
it manifestly is not), the Veteran does not exhibit other 
related factors such as those provided by the regulation as 
"governing norms."  The record does not show the Veteran 
has been hospitalized since service for his PTSD.  
Additionally, there is not shown to be evidence of marked 
interference with employment due to the disabilities.  The 
Board acknowledges the Veteran reported trouble with his 
previous job in railroads, but has noted no similar 
difficulties with his current full-time job as a farmer.  To 
the extent he has indicated some slight problems, the 30 
percent rating currently assigned is indicative of some 
degree of industrial incapacity.  As noted, both VA examiners 
specifically held that the Veteran was employable and he was 
currently employed full-time as a farmer.  The Board notes 
the November 2009 statement from the Veteran's representative 
indicated the Veteran was retired and employed only part-time 
as a farmer.  Nevertheless, there was no indication the 
Veteran's reduced schedule was related to his PTSD 
symptomatology.

In short, there is nothing in the record to indicate that the 
service-connected disabilities on appeal cause impairment 
with employment over and above that which is contemplated in 
the assigned schedular rating.  See Van Hoose v. Brown, 
4 Vet. App. 361, 363 (1993) (noting that the disability 
rating itself is recognition that industrial capabilities are 
impaired).  The Board, therefore, has determined that 
referral of this case for extraschedular consideration 
pursuant to 38 C.F.R. 3.321(b)(1) is not warranted.



ORDER

Entitlement to an initial evaluation in excess of 30 percent 
for PTSD is denied.





____________________________________________
MICHAEL LANE
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


